 1
 2
 3
 4
 5
 6
 7
 8
 9                    UNITED STATES DISTRICT COURT
10                  CENTRAL DISTRICT OF CALIFORNIA
11
12
     PATRICK J. REITEN MD                Case No. 2:18-cv-07418-AB-JPR
13                                       Magistrate Judge: Hon. Jean P. Rosenbluth
     FACS, a California corporation,
14                                       District Judge: Hon. André Birotte Jr.
15               Plaintiff,
                                         QUALIFIED HIPAA PROTECTIVE
16
                                         ORDER
     vs.
17
     CIGNA HEALTH AND LIFE
18   INSURANCE COMPANY.
19
                 Defendant.
20
21
22
23
24
25
26
27
28

                                           1
                                       [PROPOSED] QUALIFIED HIPAA PROTECTIVE ORDER
 1         1.     In accordance with, and as defined by, the regulations promulgated
 2   under the Health Insurance Portability and Accountability Act, specifically 45
 3   C.F.R. part 164.512(e)(1)(ii) and (v), the Court hereby enters a HIPAA Qualified
 4   Protective Order (QPO).
 5         2.     Pursuant to this QPO, all parties to this lawsuit are:
 6         a)     prohibited from using or disclosing any protected heath information
 7   (PHI) produced or disclosed by a party in this case, for any purpose other than the
 8   litigation of the above-styled lawsuit; and
 9          b) required to destroy all copies of the PHI (including permanent deletion
10   of electronically-stored copies of the PHI), or to return them to the disclosing
11   entity at the conclusion of the above-styled lawsuit.
12         3.     For purposes of this QPO, “conclusion” is understood to include the
13   time for any records retention requirement and statute of limitations applicable to
14   a party or a party’s counsel. “Litigation” is understood to include all appellate
15   proceedings or the expiration of time to commence such appellate proceedings
16   without appeal.
17         4.     Pursuant to 45 C.F.R. part 164.512(e)(1)(i) and for purposes of
18   HIPAA compliance, without waiver of any objection or privilege, the parties and
19   their witnesses are expressly and specifically authorized to use or to disclose to
20   the attorneys, agents, employees, and designees of each party or each party’s legal
21   counsel in this case PHI pertaining to the six (6) medical service claims
22   referenced in the complaint.
23         5.     The authorizations and orders set forth herein expressly include PHI
24   concerning psychological and mental health records, disability status and records,
25   substance abuse and treatment history, and HIV status, as well as records
26   concerning other sexually transmitted diseases if so requested.
27         6.     Pursuant to 45 C.F.R. section 164.512(e)(1)(i) and for purposes of
28   HIPAA compliance, without waiver of any objection or privilege, any person or

                                               2
                                         [PROPOSED] QUALIFIED HIPAA PROTECTIVE ORDER
 1   entity authorized or ordered above to use or disclose PHI with, to, or before any
 2   court reporter service, videographer service, translation service, photocopy
 3   service, document management service, records management service, graphics
 4   service, or other such litigation service, designated by a party or a party’s legal
 5   counsel in this case. The protections and requirements of paragraph 2 of the QPO
 6   apply to such service providers. Each party or the party’s legal counsel is charged
 7   with obtaining advance consent of such service to comply with this paragraph.
 8   Upon such consent, the service provider will be deemed to have voluntarily
 9   submitted to this Court’s jurisdiction during the pendency of the above-styled
10   matter for purposes of enforcement of this order.
11         7.     Unless a motion for enforcement of the QPO has been filed in this
12   case and remains pending at the time, the QPO shall expire upon the conclusion
13   of the litigation as defined in paragraph 3.
14         8.     This QPO self-executing and effective upon entry.
15         9.     A copy of this QPO shall be valid as an original.
16
           IT IS SO ORDERED
17
18   DATED: January 24, 2019                       ____________________________
19
                                             U.S. Magistrate Judge

20
21
      Submitted by:
22
      Joshua C. Traver (SBN 229778)
23    Alysia B. Carroll (SBN 303136)
      COLE PEDROZA LLP
24
      2295 Huntington Drive
25    San Marino, CA 91108
26
      Tel: (626) 431-2787
      Fax: (626) 431-2788
27    Attorneys for Defendant,
28    Cigna Health and Life Insurance
      Company
                                               3
                                          [PROPOSED] QUALIFIED HIPAA PROTECTIVE ORDER
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

         4
     [PROPOSED] QUALIFIED HIPAA PROTECTIVE ORDER
